14 N.Y.2d 935 (1964)
In the Matter of the City of New York, Appellant-Respondent, Relative to Acquiring Title to Real Property in the Hunts Point Area of the Borough of The Bronx, as a Site for the New York City Terminal Market. 750 Edgewater Road Corp. et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Argued June 8, 1964.
Decided July 10, 1964.
Leo A. Larkin, Corporation Counsel (Irving Genn and Seymour B. Quel of counsel), for appellant-respondent.
Harold T. Garrity for respondents-appellants.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.